[Cite as State v. Hobden, 2020-Ohio-2877.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

STATE OF OHIO                                          C.A. No.      19AP0056

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
STEPHEN MICHAEL HOBDEN                                 WAYNE COUNTY MUNICIPAL COURT
                                                       COUNTY OF WAYNE, OHIO
        Appellant                                      CASE No.   2019 CR-B 000764

                                 DECISION AND JOURNAL ENTRY

Dated: May 11, 2020



        HENSAL, Presiding Judge.

        {¶1}    Stephen Hobden appeals from the judgment of the Wayne County Municipal Court.

This Court affirms.

                                                  I.

        {¶2}    After initially pleading not guilty, Mr. Hobden pleaded no contest to one count of

failure to comply with an order or signal from a police officer in violation of Revised Code Section

2921.331(B), a first-degree misdemeanor. R.C. 2921.331(C)(3). The trial court found Mr. Hobden

guilty, and the matter proceeded to sentencing.

        {¶3}    At sentencing, the trial court sentenced Mr. Hobden to 12 months of community

control and 30 days in the Wayne County Jail. The trial court stated that it would stay the 30-day

jail sentence and allow Mr. Hobden to complete that portion of his sentence on electronically

monitored house arrest if he qualified. The trial court indicated that Mr. Hobden was required to

test negative for illegal substances, including marijuana. Mr. Hobden’s counsel informed the trial
                                                 2


court that Mr. Hobden holds a medical-marijuana card, which was issued to him by his physician.

The trial court indicated that, since it could not differentiate between the medical and recreational

uses of marijuana during Mr. Hobden’s potential 30-day house arrest, it would require Mr. Hobden

to stop using marijuana during that time. It reasoned that, if it were to order Mr. Hobden to

complete his jail sentence in the Wayne County Jail, Mr. Hobden would likewise be unable to use

marijuana during that time. The trial court informed Mr. Hobden that it would consider any

medical prescriptions he submitted to the court, but that – at that point – it would not permit him

to use marijuana while on house arrest.

       {¶4}    After the sentencing hearing, Mr. Hobden again requested that the trial court allow

him to use medical marijuana while on house arrest. The trial court denied Mr. Hobden’s request,

and Mr. Hobden moved the trial court to reconsider its decision. The trial court denied Mr.

Hobden’s motion for reconsideration and indicated that it would provide him with a report date to

begin serving a 30-day jail sentence in the Wayne County Jail. Mr. Hobden has appealed that

decision, raising one assignment of error for this Court’s review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING APPELLANT
       THE OPPORTUNITY TO SERVE HIS SENTENCE BY ELECTRONICALLY
       MONITORED HOUSE ARREST BY IMPOSING AN ADDITIONAL,
       UNWRITTEN REQUIREMENT WHEN APPELLANT MET ALL STATED
       REQUIREMENTS NECESSARY TO PARTICIPATE IN THE PROGRAM.

       {¶5}    In his assignment of error, Mr. Hobden argues that the trial court abused its

discretion by refusing to allow him to serve his 30-day jail sentence on electronically monitored

house arrest based upon his continued use of medical marijuana. For the reasons that follow, this

Court disagrees.
                                                  3


       {¶6}    “A trial court generally has discretion in sentencing[,]” including broad discretion

to shape community-control sanctions. State v. Pope, 9th Dist. Medina No. 13CA0031-M, 2014-

Ohio-2864, ¶ 7; State v. Anderson, 143 Ohio St. 3d 173, 2015-Ohio-2089, ¶ 19. “Unless a sentence

is contrary to law, we review challenges to misdemeanor sentencing for an abuse of discretion.”

State v. Schneider, 9th Dist. Wayne No. 09CA0026, 2009-Ohio-6025, ¶ 6. An abuse of discretion

indicates that the trial court was unreasonable, arbitrary, or unconscionable in its ruling.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶7}     In support of his assignment of error, Mr. Hobden argues that Rule 3(K) of the

Local Rules of the Wayne County Municipal Court, which sets forth the requirements for house

arrest, does not require him to stop using prescribed medical marijuana in order to qualify for

house arrest. He argues that, because he met all of the requirements under Rule 3(K), the trial

court abused its discretion by not allowing to him to complete his 30-day jail sentence on house

arrest, as opposed to in the Wayne County Jail.

       {¶8}    In response, the State argues that, because house arrest is a community-control

sanction, the trial court had discretion to determine which restrictions were appropriate. In support

of its position, the State cites Section 2929.22(A), which permits a trial court to sentence a

defendant to any sanction under Sections 2929.24 to 2929.28 of the Revised Code for a

misdemeanor offense. It then cites Section 2929.27, which provides for nonresidential sanctions,

including house arrest with electronic monitoring. R.C. 2929.27(A)(2). It notes that “[h]ouse

arrest” is defined, in part, as “a period of confinement * * * that is in the offender’s home * * *

during which * * * [t]he offender is subject to any other restrictions and requirements that may be

imposed by the sentencing court[.]” R.C. 2929.01(P)(3). The State also relies upon Section

2929.25(C)(2), which provides that a trial court shall require an offender placed on community
                                                 4


control to abide by the law, as well as any additional requirements imposed “[i]n the interests of

doing justice, rehabilitating the offender, and ensuring the offender’s good behavior[.]”

       {¶9}    Mr. Hobden’s argument on appeal presupposes that any offender who meets the

requirements of Rule 3(K) is entitled to serve his or her jail sentence on house arrest. His argument

ignores the relevant case law and statutes, which give a trial court broad discretion to impose

additional community-control requirements on an offender. See Anderson, 143 Ohio St. 3d 173,

2015-Ohio-2089, at ¶ 19 (noting a trial court’s broad discretion to shape community-control

sanctions); R.C. 2929.25(C)(2) (governing community-control sanctions for misdemeanor

offenses and providing that “[i]n the interests of doing justice, rehabilitating the offender, and

ensuring the offender's good behavior, the court may impose additional requirements on the

offender.”); R.C. 2929.01(P)(3) (acknowledging that a trial court can impose additional restrictions

on an offender placed on house arrest). Given the trial court’s broad discretion in shaping

community-control sanctions, this Court cannot say that the trial court’s refusal to allow Mr.

Hobden to serve his 30-day jail sentence on house arrest under these facts was unreasonable,

arbitrary, or unconscionable. Accordingly, Mr. Hobden’s sole assignment of error is overruled.

                                                III.

       {¶10} Mr. Hobden’s assignment of error is overruled. The judgment of the Wayne County

Municipal Court is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



SCHAFER, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

DAVID C. KNOWLTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.